Citation Nr: 0708436	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-21 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center 
Office in Buffalo, New York


THE ISSUE

Entitlement to the retroactive award of educational 
assistance benefits pursuant to Chapter 1606 of Title 10, 
United States Code, for courses enrolled in from January 24, 
1994 to March 24, 1994; and from September 14, 1999 to 
December 22, 1999.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran reports that he had over 30 years of Naval 
Reserve Duty and the record indicates that he was in the 
Selective Reserve from February 1994 until January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Buffalo, New 
York, Educational Regional Processing Center (RPO) of the 
Department of Veterans Affairs (VA).  This case is otherwise 
under the jurisdiction of the Philadelphia, Pennsylvania, 
Regional Office (RO).

The case was remanded in October 2005 and has been returned 
for review by the Board.  Appellant appeared before a Travel 
Board Hearing with the undersigned in January 2006.


FINDINGS OF FACTS

1.  The veteran successfully completed a course that he was 
enrolled in from January 24, 1994 to March 24, 1994, but he 
did not file a request for reimbursement until February 2000, 
nor was this class taken in the course of an approvable 
objective or program of education as defined by the VA or 
approved by VA.

2.  The veteran successfully completed the course that he was 
enrolled in from September 14, 1999 to December 22, 1999; 
however, this class was not taken in the course of an 
approvable objective or program of education as defined by 
the VA or approved by VA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for the period from January 24, 1994 to March 24, 1994, have 
not been met.  10 U.S.C.A. §§ 16132, 16136 (West 2002); 
38 C.F.R. § 21.7631(a), (b) (2006). 

2.  The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
for the period from September 14, 1999 to December 22, 1999, 
have not been met.  10 U.S.C.A. §§ 16132, 16136 (West 2002); 
38 C.F.R. § 21.7631(a), (b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are relevant to a 
specific chapter of Title 38, and do not apply to this 
appeal.  See generally Smith (Claudus) v. Gober, 14 Vet. App. 
227, 230 (2000).  The issue considered herein is decided by 
operation of law.

In February 2000, the RO received the veteran's application 
for benefits.  Also received was VA Form 22-1999, Enrollment 
Certification from Penn State University indicating that the 
veteran was enrolled in a non-college degree certificate 
program from January 24, 1994 to March 24, 1994, and from 
September 14, 1999 to December, 22, 1999.  The statement of 
the case indicates that the actual date of the receipt of the 
claim is February 14, 2000.  

A VA Form 119, Report of Contact, dated in November 2000 
shows that the VA certifying official at Penn State 
University reported that the veteran completed a certificate 
program in the Business Professional Certificate.  In another 
VA Form 119 dated the same day, the VA Education Liaison 
Representative for the State of Pennsylvania indicated that 
the Business Professional Certificate program had not been 
approved for payment of VA benefits.  

In February 2001, the veteran submitted a copy of the VA 
approved courses for Penn State University and pointed out 
that the paralegal program is an approved course.  He also 
submitted his non-credit transcript.

A folder note indicates that in November 2001, the VA 
certifying official at Penn State University reported that 
the veteran was not enrolled in a degree or certificate 
program, for these courses.  He was only enrolled in the 2 
courses certified in February 2000 as independent courses.  
She clarified that while the courses are normally a part of 
the curriculum for the Business Professional Certificate, the 
veteran did not take them as part of the certificate program.  
He was not part of any program of education at that time.  

The veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge at the RO in Philadelphia, 
Pennsylvania, in January 2006.  He argued that he was 
misinformed by officials in that, he was told that he had to 
wait 6 years in order to be eligible for benefits and that 
the courses were approved by VA.  Further, he indicated that 
he completed the certified programs.  He pointed to 
certificates that he submitted which show that he completed 
the required courses for "Legal Issues for Business 
Professionals Certificate" dated in January 2000 and 
Continuing Education "Elder Law Certificate Program" dated 
in spring 1994.  He also noted that he submitted a page from 
the university's brochure that shows that the "Elder Law 
Certificate Program" is a required course for the paralegal 
course.   

The veteran seeks payment for education benefits under 
Chapter 1606 for the classes that he was enrolled in from 
January 24, 1994 to March 24, 1994 and from September 14, 
1999 to December 22, 1999 at Penn State University.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress. This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540. 

An individual who, after June 30, 1985, enlists, reenlists or 
extends an enlistment in the Selected Reserve for a period of 
not less than six years, or is appointed as a reserve officer 
and agrees to serve in the Selected Reserve for a period of 
not less than six years in addition to any other period of 
obligated service in the Selected Reserve and, before 
completing initial active duty for training has a high school 
diploma or its equivalent, is entitled to educational 
assistance under Chapter 1606.  10 U.S.C.A. § 16132.  

The regulations governing the payment of Chapter 1606 
benefits prohibit an award of Chapter 1606 benefits for any 
period of enrollment that occurred earlier than one year 
prior to the date of the receipt of the application for such 
benefits.  Specifically, the commencing date of a first-time 
award of educational assistance allowance for an individual 
eligible under Chapter 1606 will be the latest of the 
following dates: (i) the date certified by a school or 
establishment under paragraph (b) or (c); (ii) one year 
before the date of claim; and (iii) the later of the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice. Paragraph 
(b), which governs school certification of courses leading to 
a standard college degree, provides that when a student 
enrolls in a resident course or subject, the commencing date 
of an award of educational assistance will be the date of 
reporting provided other criteria are met.  38 C.F.R. 
§ 21.7631(a), (b).

In regards to the classes taken in 1994, the certifying 
official at Penn State University certified a date of 
enrollment from January 24, 1994 to March 24, 1994.  The 
claim for VA benefits was made on February 14, 2000.  One 
year prior to that was February 14, 1999.  Therefore, the 
earliest date for which VA is authorized to award benefits is 
February 14, 1999 and any request for payment for a course 
completed prior to February 14, 1999, must be denied.

The Board acknowledges the appellant's argument that some 
representatives gave him wrong information.  Regardless to 
what the appellant may have been led to believe concerning 
his entitlement to VA benefits, the United States Court of 
Appeals for Veterans Claims (Court) rejected a similar 
argument in Harvey v. Brown, 6 Vet. App. 416 (1994).  In that 
case, the Court found that a claimant may not be deemed to 
have entitlement to statutorily prescribed education benefits 
if he/she does not meet the statutory eligibility criteria 
established by Congress, regardless of whether the claimant 
claims entitlement to those benefits on the basis of his/her 
assertion that misleading or erroneous information was 
provided to him/her regarding education benefits.  Harvey, 6 
Vet. App. at 424.  Therefore, in this regard, the appellant's 
claim must also fail.

Similarly, the veteran's argument that the certifying 
official gave him erroneous information about the filing for 
benefits is not relevant to the narrow question of when the 
veteran filed his application for benefits.  Any disagreement 
that he has with the certifying official or with Penn state 
University must be addressed with them.

Regarding the course taken from September 14, 1999 to 
December 22, 1999, the veteran argues that the courses were 
conducted by university professors and that the courses led 
to a certification.  Significantly, however, according to 
information furnished to VA by the certifying official from 
Penn State University, the Business Certificate program was 
not approved for VA payments.  In a letter dated in December 
2001 he indicated that he was not in the Business Certificate 
program but received certificates in other programs.  He 
provided certificates he claims are evidence of him being 
certified for 3 different programs.  While the veteran points 
to the paralegal program, he has not shown that he took any 
course in the furtherance of gaining a paralegal certificate.  
As noted above, to be entitled to educational assistance, the 
course must be approved by VA and for a VA approved program.  
Additionally, it is shown that the veteran courses were taken 
individually in a non-degree setting, and not in the course 
of an approvable objective or in a program of education as 
defined by the VA.  

The Board has no option but to decide this case in accordance 
with the applicable law; thus, there is no option but to deny 
the claim.  Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  

Because the claimant failed to meet the requirements as 
prescribed by law, the claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the 
Board, while sympathetic to the veteran's arguments, is 
unable to provide a legal remedy.


ORDER

Entitlement to retroactive educational assistance benefits 
under Chapter 1606, Title 10, United States Code, for the 
period from January 24, 1994 to March 24, 1994, and from 
September 14, 1999 to December 22, 1999, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


